DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 15, 17, 18, 19, 20 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over US App. No. 20180070645 (hereinafter Monsees '645) in view of US App. No. 20160345629 (hereinafter Mironov).
Regarding claim 1, Monsees ‘645 discloses a vaporization system (Fig. 5, ¶ 6) comprising a control device (Fig. 5, 20) that has a device outer housing defining a device outer wall,  a device distal end, and a device proximal end that includes an opening formed therein (Fig. 6A, 20).  The control device has a device chamber defined by a device inner frame having at least a chamber sidewall and a chamber bottom wall, the opening in the device proximal end providing access into the device chamber (Fig. 6B, 21 “cartridge receptacle”).  The control device further comprises a device battery positioned within the device outer housing (Fig. 6B, 23) and a device printed circuit board assembly (PCBA) positioned within the device outer housing (Fig. 6B, 24).  There is also a device external connection element (Fig. 6B, 28).
Monsees ‘645 further discloses a cartridge (Fig. 5, 30a), defined by an outer tank wall that includes a proximal end and a closed, distal end, the tank being configured to contain a liquid composition (Fig. 7B, 32).  The cartridge further comprises a mouthpiece defined by an outer mouthpiece wall that includes a proximal end with an exit portal and a distal end that is engaging the proximal end of the tank (Fig. 7B, 31).  The cartridge further comprises a heater (Fig. 7B, 35) and a liquid transport element (Fig. 7B, 34).  Monsees ‘645 discloses the cartridge is configured to engage the control device such that at least a portion of the tank of the cartridge is received within the device chamber to form the vaporization system in a functioning combination with the electrical contacts of the cartridge electrically engaging the device electrical connectors
Monsees ‘645 does not disclose the control device having device electrical connectors positioned in the device chamber so as to not be positioned on the chamber bottom wall. Monsees ‘645 also does not disclose the cartridge having electrical contacts that are not positioned on the closed, distal end of the tank such that the cartridge is configured to engage the control device such that at least a portion of the tank of the cartridge is received within the device chamber to form the vaporization system in a functioning combination with the electrical contacts of the cartridge electrically engaging the device electrical connectors.
Mironov teaches a control device having electrical connectors positioned in the first device chamber so as to not be positioned on the chamber bottom wall (Fig 1a, 19) and a cartridge having electrical contacts that are not positioned on the closed, distal end of the tank (Fig. 5a, 32, ¶73).  Mironov teaches that “The cartridge advantageously comprises two first electrical contacts positioned on opposite sides of the aperture to one another and the device advantageously comprises two second electrical contacts positioned on opposite sides of the cavity to one another.”  (¶26)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 to provide control device having device electrical connectors positioned in the first device chamber so as to not be positioned on the chamber bottom wall.  Further it would have been obvious to use this control device in combination with the cartridge having electrical contacts that are not positioned on the closed, distal end of the tank.  This would provide a vaporization system wherein the cartridge is configured to engage the control device such that at least a portion of the tank of the cartridge is received within the device chamber to form the vaporization system in a 
Regarding claim 7, Monsees ‘645 in view of Mironov discloses the invention of claim 1 as discussed above.  Monsees ‘645 further discloses the control device includes a device light source and at least one opening through the device outer housing through which light from the device light source is visible.  (Fig. 15, 26 and ¶ 239).
Regarding claim 8, Monsees ‘645 in view of Mironov discloses the invention of claim 1 as discussed above. ‘Monsees ‘645 further discloses the outer wall of the tank of the cartridge is transparent or translucent (¶ 15 and ¶ 365).
Regarding claim 15, Monsees ‘645 in view of Mironov discloses the invention of claim 1 as discussed above. ‘Monsees ‘645 further discloses wherein the mouthpiece wall includes a flange positioned between the proximal end and the distal end thereof
Regarding claim 17, Monsees ‘645 in view of Mironov discloses the invention of claim 15 as discussed above. Monsees ‘645 further discloses wherein the opening at the device proximal end includes a recess with an inwardly projecting lip. (Fig. 27B and Fig. 28C, ¶140).
Regarding claim 18, Monsees ‘645 in view of Mironov discloses the invention of claim 17 as discussed above. ‘Monsees ‘645 in view of Mironov further discloses wherein the flange of the mouthpiece is configured to be at least partially received within the recess so as to contact the inwardly projecting lip. (Fig. 27B and Fig. 28C, ¶367).
Regarding claim 19, Monsees ‘645 in view of Mironov discloses the invention of claim 18 as discussed above. ‘Monsees ‘645 further discloses wherein one or more of the following conditions is met: the flange comprises a magnetic component and the inwardly projecting lip comprises a metal component configured for magnetic attraction; the inwardly projecting lip comprises a magnetic component and the flange comprises a metal component configured for magnetic attraction; the flange comprises a magnetic component and the inwardly projecting lip comprises a magnetic component. (¶83, ¶102).
Regarding claim 20, Monsees ‘645 in view of Mironov discloses the invention of claim 1 as discussed above. ‘Monsees ‘645 further discloses wherein the cartridge comprises an air entry positioned in the outer mouthpiece wall. (Fig 14, element 50, ¶235, ¶238).
Regarding claim 21, Monsees ‘645 in view of Mironov discloses the invention of claim 1 as discussed above. ‘Monsees ‘645 further discloses wherein the control device comprises a pressure drop aperture positioned in the device inner frame. (Fig. 14, element 27, ¶278)
Regarding claim 22, Monsees ‘645 in view of Mironov discloses the invention of claim 1 as discussed above. ‘Monsees ‘645 further discloses wherein the system comprises a first cartridge and a second cartridge that is different from the first cartridge. (Fig. 24A-28D, Fig. 29A-29D, ¶299, ¶361,¶368-369 )
Regarding claim 23, Monsees ‘645 in view of Mironov discloses the invention of claim 22 as discussed above. ‘Monsees ‘645 further discloses wherein the first cartridge includes a first heater, and the second cartridge includes a second heater that is different from the first heater. (Fig. 24A-28D, Fig. 29A-29D, ¶368-369 )
Regarding claim 24, Monsees ‘645 in view of Mironov discloses the invention of claim 22 as discussed above. ‘Monsees ‘645 further discloses wherein the first cartridge includes a first tank having a first volume, and the second cartridge includes a second tank having a second volume that is different from the first volume of the first tank. (Fig. 24A-28D, Fig. 29A-29D, ¶368-369 )
Regarding claim 25, Monsees ‘645 in view of Mironov discloses the invention of claim 22 as discussed above. ‘Monsees ‘645 further discloses wherein the first cartridge includes a first liquid transport element, and the second cartridge includes a second liquid transport element that is different from the first liquid transport element. (Fig. 24A-28D, Fig. 29A-29D, ¶368 )
Regarding claim 26, Monsees ‘645 in view of Mironov discloses the invention of claim 1 as discussed above. ‘Monsees ‘645 further discloses an external connector configured for electrical contact with the control device external connection element (Fig 16A, 60).

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 in view of Mironov as applied to claim 1 above, and further in view of US App. No. US 20130087160A1 (hereinafter Gherghe).
Regarding claim 2, the combination of Monsees ‘645 in view of Mironov discloses claim 1 as discussed above, however the combination does not disclose a first control device and a second control device, wherein the first control device and the second control device are interchangeably connectable with the cartridge such that at least a portion of the tank of the cartridge is separately receivable within each of a first control device chamber present in the first control device and a second control device chamber present in the second control device to form the vaporization system in a functioning combination, and wherein the first control device differs from the second control device.
Gherghe teaches a personal vaporizer that uses cartridges.  The cartridges can be used in a device that is fashioned as a pipe.  Alternatively, the same cartridges can be used in a device that is fashioned as a cigarette.  (¶13 and ¶96).  Specifically in ¶96 it is taught, “A third embodiment of the invention (FIG. 10) uses the same cartridges as the pipe but with a different battery enclosure and a different Momentary Push Button Switch.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 in view of Mironov to incorporate a first control device and a second control device, wherein the first control device and the second control device are interchangeably connectable with the cartridge such that at least a portion of the tank of the cartridge is separately receivable within each of a first device chamber present in the first device and a second device chamber present in the second device to form the vaporization system in a functioning combination, and wherein the first control device differs from the second control device.  A person of ordinary skill in the art 
Regarding claim 3, the combination of Monsees ‘645 in view of Mironov in view of Gherghe discloses claim 2 as discussed above, however the combination does not disclose: wherein the first control device differs from the second control device in one or more of the following aspects: the first control device comprises a first control device outer housing, and the second control device comprises a second control device outer housing, and the first control device outer housing and the second control device outer housing are each formed of a different material; the first control device comprises a first control device battery, and the second control device comprises a second control device battery, and the first control device battery is different from the second control device battery; the first control device comprises a first control device PCBA, and the second control device comprises a second control device PCBA, and the first control device PCBA is different from the second control device PCBA; and the first control device comprises a first control device external connection element, and the second control device comprises a second control device external connection element, and the first control device external connection element is different from the second control device external connection element.
Gherghe teaches a personal vaporizer that uses cartridges.  The cartridges can be used in a device that is fashioned as a pipe.  Alternatively, the same cartridges can be used in a device that is fashioned as a cigarette.  (¶13 and ¶96).  Specifically in ¶96 it is taught, “A third embodiment of the invention (FIG. 10) uses the same cartridges as the pipe but with a different 
Claim 3 requires the control devices to be different, “in one or more of the following aspects”.  Therefore, teachings of Gherghe regarding different outer housings satisfies “one or more of the following aspects.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 in view of Mironov  to incorporate different, interchangeable control devices as taught in Gherghe.  A person of ordinary skill in the art would have done so to enable a user to own several control devices and use the same cartridge and/or type of cartridge in each.
Regarding claim 5, the combination of Monsees ‘645 in view of Mironov in view of Gherghe discloses claim 3 as discussed above, however the combination does not disclose, wherein the first control device PCBA differs from the second control device PCBA in one or more of: memory; user programmability; heater control; and feedback functionality.
Monsees ‘645 teaches PCBAs programmable to perform various tasks.  Monsees ‘645 teaches a PCB, "the microcontroller cycles the switches at fixed intervals to measure the resistance of the resistive heating element relative to the reference resistor, and applies the algorithm control parameters to control the temperature of the resistive heating element." (¶91).  Monsees ‘645 also teaches another PCB that can, “wherein the PCB is configured to detect the absence of fluid based on the measured resistance of the resistive heating element, and turn off the device.” (¶277).  Monsees ‘645 also teaches PCBs that feature a child safety feature (¶ 306), and/or an activation code (¶ 307).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 in view of Mironov in view of Gherghe incorporate the first device PCBA differs from the second device PCBA in one or more of: memory; user programmability; heater control; and feedback functionality. A person of ordinary skill in the art would have done so to enable a user to have multiple control devices with PCBs having advantageously programmable features.  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 in view of Mironov in view of Gherghe and in further view of US App. No. 20130042865 (hereinafter Monsees '865). 
Regarding claim 4, the combination of Monsees ‘645 in view of Mironov in view of Gherghe discloses claim 3 as discussed above, however the combination does not disclose the first control device battery differs from the second control device battery in one or more of: battery type; maximum voltage; and capacity.
Monsees ‘865 teaches, “In some embodiments, the battery used in the device is a single cell LiPo battery (e.g., 18-650 size 2600 mAh lithium ion single cell or 14-650 size 940 mAh lithium ion single cell) for repeated uses of the device. In some embodiments, the battery used for the device is other suitable rechargeable battery with 18-650 size 2600 mAh or 14-650 size 940 mAh. The device can be used for up to 10, 20, 30, 40, 50, 60 or more uses (depending what size of the rechargeable battery is employed). In some embodiments, the device can be used for more than 60 uses. The device can also be used for up to 1, 2, 3, 4, 5, 6, 7, or 8 hours or more of continuous or non-continuous use. A cartridge for use with the device can be disposed 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 in view of Mironov in view of Gherghe to provide a system with multiple control devices wherein the first device battery differs from the second device battery in one or more of: battery type; maximum voltage; and capacity as taught in Monsees ‘865.  A person of ordinary skill in the art would do so to enable a user to have multiple control devices with multiple battery types.  As described in Monsees ‘865, different battery types may have longer usage times.  Monsees ‘865 further teaches the ability to have rechargeable or disposable batteries.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 in view of Mironov as applied to claim 1 above, and further in view of US App. No. 20130168880 A1 (hereinafter Duke).
Regarding Claim 6, the combination of Monsees ‘645 in view of Mironov discloses claim 1 as discussed above, however the combination does not disclose the control device includes a device window present in the device outer housing, said window being positioned to provide visual access into the device chamber.
Duke teaches “the shell also has a transparent window which allows the user to view the levels of liquid in the bottle.”  (¶ 22).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 in view of Mironov as applied to claim 1 above, and in further view of US Patent App. 20170340011 A1 (hereinafter Batista).
Regarding claim 9, the combination of Monsees ‘645 in view of Mironov discloses claim 1 as discussed above, however the combination does not disclose wherein the distal end of the mouthpiece of the cartridge includes a rim wall that is inset from the outer mouthpiece wall and that engages an interior of the proximal end of the tank.
Batista teaches a mouthpiece (Fig. 7A, element 410) that is part of the cartridge.  The mouthpiece has a rim wall is inset from the mouthpiece wall.  The rim wall engages with the interior proximal end of the tank.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 in view of Mironov to incorporate the distal end of the mouthpiece of the cartridge includes a rim wall that is inset from the mouthpiece wall and that engages an interior of the proximal end of the tank as taught in Batista.  A person of ordinary skill in the art would do this to predictably attach the mouthpiece in the device inset from the tank.

Claims 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 in view of Mironov as applied to claim 1 above, and in further view of US. Patent App 20110094523 A1 (hereinafter Thorens)
Regarding claim 10, the combination of Monsees ‘645 in view of Mironov discloses claim 1 as discussed above, however the combination does not disclose wherein the mouthpiece includes an interior upper wall between the proximal end and the distal end and also includes an interior lower wall between the interior upper wall and the distal end of the mouthpiece.
Thorens discloses a smoking system having a liquid storage portion.  Figures 10b and 10c shows a mouthpiece with an interior upper wall and a lower interior wall.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 in view of Mironov to incorporate wherein the mouthpiece includes an interior upper wall between the proximal end and the distal end and also includes an interior lower wall between the upper wall and the distal end of the mouthpiece as taught in Thorens.  A person of ordinary skill in the art desiring to restrict flow and ensure that the user does not accidentally inhale the internals of the mouthpiece would provide an upper interior wall.  Further, a person of ordinary skill in the art desiring to form a vaporization chamber would provide an interior lower wall to optimize vaporization.
Regarding claim 11, the combination of Monsees ‘645 in view of Mironov discloses claim 1 as discussed above.  Further the rejection of claim 10 discussed above is incorporated.  However the combination does not disclose wherein the outer mouthpiece wall, the interior upper wall, and the interior lower wall define a vaporization chamber wherein the heater is positioned.
Thorens discloses a smoking system having a liquid storage portion.  Figures 10b and 10c shows a mouthpiece with an interior upper wall and an interior lower wall.  Inside the interior upper wall and the interior lower wall exists an aerosol forming chamber (element 1002, ¶145).  The heater is the coiled element inside the walls in Figure 10c.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 in view of Mironov to provide the structural identification wherein the mouthpiece wall, the interior upper wall, and the interior lower wall define a vaporization chamber wherein the heater is positioned taught in Thorens.  A person of ordinary skill in would be motivated to place the heater between an interior upper wall and an interior lower wall to prevent the heater from coming into direct contact with the individual using the vaporization system, thereby enhancing the safety of the system.  The placement of the heater and the enclosure of the walls would necessarily create a vaporization chamber.
Regarding claim 12, the combination of Monsees ‘645 in view of Mironov discloses claim 1 as discussed above.  Further the rejections of claim 10 and 11 discussed above are incorporated.   However the combination does not disclose wherein the interior upper wall includes an opening through which vapor from the vaporization chamber passes toward the exit portal.
Thorens discloses a smoking system having a liquid storage portion.  Figures 10b and 10c shows a mouthpiece with an interior upper wall and an interior lower wall.  Inside the interior 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 in view of Mironov to provide a mouthpiece wherein the upper wall includes an opening through which vapor from the vaporization chamber passes toward the exit portal taught in Thorens.  A person of ordinary skill in would recognize the need for an exit for the vapor to reach the user.
Regarding claim 13, the combination of Monsees ‘645 in view of Mironov discloses claim 1 as discussed above.  Further the rejection of claim 9 as discussed above is incorporated.  However the combination does not disclose wherein the interior lower wall includes an aperture through which the liquid transport element extends between the heater and the tank.
Thorens discloses a smoking system having a liquid storage portion.  Figures 10b and 10c shows a mouthpiece with an interior upper wall and an interior lower wall.  The interior lower wall has a liquid transport element that extends through an aperture in the interior lower wall from the tank to the heater.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 in view of Mironov to provide a mouthpiece wherein the lower wall includes an aperture .

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 in view of Mironov as applied to claim 1 above, and further in view of US App. No. 20180103685 A1 (hereinafter Yener).
Regarding claim 14, Monsees ‘645 in view of Mironov discloses the invention of claim 1 as discussed above. However the combination does not disclose wherein electrical contacts are positioned in the mouthpiece wall. (Fig. 8B, element 33).
Yener teaches electrical contacts in the wall of the mouthpiece (Fig. 10, element 44, ¶58).  These contacts are on the side of the mouthpiece and allow for the mouthpiece to make an electrical connection for a secondary heating element.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 in view of Mironov to provide electrical contacts are positioned in the mouthpiece wall as taught in Yener.  A person of ordinary skill desiring to place electrical contacts on the side of the mouthpiece for any connectivity reason would have combined the teachings and placed the contacts in the wall of the mouthpiece to predictably provide a low-profile electrical connection thereby reducing the overall size of the device.
Regarding claim 16, Monsees ‘645 in view of Mironov discloses the invention of claim 15 as discussed above. The combination of ‘Monsees ‘645 in view of Mironov does not disclose wherein the electrical contacts are positioned in the mouthpiece wall between the flange and the distal end of the mouthpiece. 
Yener teaches electrical contacts in the wall of the mouthpiece (Fig. 10, element 44, ¶58).  These contacts are on the side of the mouthpiece and allow for the mouthpiece to make an electrical connection for a secondary heating element.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 in view of Mironov to modify the device to include the electrical contacts are positioned in the mouthpiece wall between the flange and the distal end of the mouthpiece as taught in Yener.  A person of ordinary skill in the art would have positioned a flange between the user’s mouth and the electrical contacts to prevent the user’s salvia from contacting the electrical contacts.

Response to Arguments
Applicant’s arguments filed January 26, 2021 have been fully considered, but they are not persuasive.
Applicant argues, “8 of 14In making the rejection, the examiner alleges on page 8 of the office action that it would have been obvious to modify Monsees so that the electrical connectors of the cartridge on not on the closed, distal end and so that the electrical contacts of the device chamber are not positioned on the chamber bottom wall. The only "reason" for making this modification of Monsees is that it would result in a configuration as taught by Mironov. Nothing in Mironov, however, would have motivated a person of ordinary skill in the art to predict that such rearrangement of parts could have been implemented in Monsees with a reasonable expectation of success.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Mironov clearly teaches advantages to NOT placing electrical connectors in the bottom wall.  Mironov provides reasons for not doing this such as cost, ease of manufacture, and ease of use.  Simply because Mironov highlights drawbacks to the devices like the Monsees device does NOT mean that Monsees and Mironov cannot be combined.  They are the same type of device and a person of skill in the art would look to position connectors as taught in Mironov to improve cost, ease of manufacture, and ease of use.  Mironov further provides motivation advantages in a more adaptable cartridge.   
Applicant argues, “In Monsees, it is an absolute requirement that the electrical contacts are present at the bottom of the cartridge. Monsees requires the use of metal plates 33 between which the heater 35 and wick 34 are suspended so that liquid from the reservoir 32 can travel to the wick and heater. Monsees is explicit in the configuration of its mouthpiece 31 connected to the cartridge. Monsees uses a notch in the mouthpiece and in the device chamber so that liquid in the cartridge is visible during use of the assembled device. Thus, a person of ordinary skill in the art would not have predictedAmendment Dated January 26, 2021 that the cartridge of Monsees could have been modified as alleged by the examiner with a reasonable expectation of success. This is because relocation of the heater and electrical contacts in Monsees to match up to the configuration in Mironov would necessarily require changes to the overall cartridge that would change the principle of operation thereof and/or make it unsuitable for its intended use.”
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Though the Monsees disclosure is explicit that the mouthpiece being connected to the cartridge, this is immaterial to the relocation of electrical connectors on the cartridge.  The cartridge of Monsees can be modified to maintain the mouthpiece disclosed and add the electrical connectors to the sides as taught in Mironov.  Mironov teaches that relocation of electrical connectors can reduce cost and simplify use.  This motivation would result in a person of ordinary skill in the art trying various locations on any type of cartridge.  Relocation of electrical connectors and selection of various heaters is well-known in the art and a person of ordinary skill in the art would optionally select any type of heater in the art.  Likewise, location of electrical connection to a power source can be relocated as taught in Mironov as long as power is supplied to the device to generate heat and vaporize the liquid.

Applicant argues, “Mironov teaches that positioning of the heater and electrical contacts of a cartridge is only possible when the mouthpiece is fully removed from the cartridge so that the cartridge does not include a mouthpiece and so that the cartridge is fully insertable into a control device with a reusable mouthpiece attached thereto. Making such change to Monsees would make the Monsees cartridge unsatisfactory for its intended purpose because Monsees is explicit as to the use of a notched mouthpiece on the cartridge so that the liquid level in the cartridge is visible during use. If the cartridge of Monsees was modified to remove the mouthpiece and full insert the cartridge into the control device, the liquid level in the Monsees cartridge would no longer be 11 of14visible during use of the device. Accordingly, it would not have been obvious to a person of ordinary skill in the art to modify Monsees as alleged by the examiner because it would have made the Monsees cartridge unsatisfactory for its intended use.”
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The advantage of a visible liquid level disclosed in Monsees being visible may or may not be disturbed by the Mironov modification.  Applicant’s argument suggests an exclusive pathway to modification requiring a full insertion.  However, Monsees could be modified in other ways to enable a visible liquid level.  Notwithstanding, the purpose of Monsees is to provide a vaporization device to vaporize a liquid.  The device does not become unsatisfactory for the use of inhaling a vapor simply because the liquid level is not visible as applicant argues.
Applicant argues, “making the changes alleged by the examiner would not have been obvious to a person of ordinary skill in the art because the alleged changes would have required changing the principle of operation of Monsees (i.e., moving the location of the heater and electrical contacts relative to the reservoir so that vapor formation and removal from the cartridge was completely different than taught by Monsees). This change in the principle of operation of Monsees is a clearly recognizable requirement in Mironov since Mironov states that devices configured in the manner of Monsees have drawbacks, and the structure used in Mironov is expressly motivated by a desire to provide a device that functions by a different principle of operation than that required by devices such as the Monsees device. Mironov teaches that a mesh heater positioned at the top of a cartridge is effective to directly vaporize liquid positioned below the mesh heater. The positioning of the mesh heater directly below the removable mouthpiece allows the vapor to be inhaled without the need of various pathways around the reservoir. Monsees requires a wick and coil heater that are at the bottom of the device and are positioned between metal plates that at least partially define a vaporization chamber. The wick is required to move liquid from the reservoir to the vaporization chamber, and Monsees teaches that a cannula is used to direct vapor from the vaporization chamber to the mouthpiece of the cartridge. Thus, the aerosol delivery in Monsees has a completely different principle of operation than the aerosol delivery in Mironov.”
The principle of a vaporization device is to provide heat to a liquid and vaporize it to form a gas for inhalation.  This is accomplished through connecting an electric power source to a heating element.  The connection generates heat which is applied to the liquid.  So long as .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747